 


113 HR 4619 RH: Permanent IRA Charitable Contribution Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 369
113th CONGRESS 2d Session 
H. R. 4619
[Report No. 113–496] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. Schock (for himself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means 
 

June 26, 2014
Additional sponsors: Mr. Kelly of Pennsylvania, Mr. Young of Indiana, Mr. Tiberi, Mr. Reichert, Mr. Reed, Mr. Price of Georgia, Mr. Stivers, and Mrs. Brooks of Indiana


June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic




A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the rule allowing certain tax-free distributions from individual retirement accounts for charitable purposes. 
 
 
1.Rule allowing certain tax-free distributions from individual retirements accounts for charitable purposes made permanent 
(a)In generalSection 408(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (F). 
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2013.  


1.Short titleThis Act may be cited as the Permanent IRA Charitable Contribution Act of 2014. 
2.Rule allowing certain tax-free distributions from individual retirements accounts for charitable purposes made permanent
(a)In generalSection 408(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (F).
(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning after December 31, 2013.
 

June 26, 2014
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
